  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 1 of 33 PageID #:169



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


FATIMAH TOTTEN,

                      Plaintiff,
                                                 Case No. 20 C 6107
           v.
                                             Judge Harry D. Leinenweber
BENEDICTINE UNIVERSITY,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER

     Defendant Benedictine University moves to dismiss Plaintiff

Fatimah Totten’s amended complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). (Dkt. No. 19.) For the reasons stated

herein, the motion is denied as to Counts I, III, and IV. The

motion is granted as to Counts II, V, and VI. Count V is dismissed

with prejudice. Counts II and VI are dismissed without prejudice.

Totten may file a second amended complaint within 30 days of the

entry of this opinion and order. Failure to do so will convert the

order on Counts II and VI to one with prejudice.

                               I.   BACKGROUND

     Plaintiff Fatimah Totten alleges that she is a mixed-race,

half-black and half-white, Muslim female. (Am. Compl. ¶ 1, Dkt.

No. 16.) In the fall of 2016, Totten matriculated as a student at

Defendant Benedictine University to pursue a bachelor’s degree in

business administration. (Id. ¶ 14.) Totten now brings this action
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 2 of 33 PageID #:170



against her former university alleging violations of Title IX

(Counts I and II) and Title VI (Count III and IV), as well as state

law claims for negligent infliction of emotional distress (Count

V) and intentional infliction of emotional distress (Count VI).

The claims arise out of Benedictine’s response to Totten’s reports

that she was a victim of sexual assault by a fellow student and a

victim of harassment by her former roommate.

                    A.    Sexual Assault by the Assailant

       Totten     first   met   the    student   who   would    be    her   future

assailant, “Assailant,” in September 2016. (Id. ¶ 16.) Totten and

Assailant were both pursuing degrees in business administration at

Benedictine. (Id. ¶ 39.) According to the amended complaint, in

approximately March 2018, Benedictine’s administration launched a

Title   IX   investigation      into    allegations    of    sexual    harassment

and/or sexual misconduct against the Assailant. (Id. ¶ 17.) That

same    spring,    two    additional    female    students     reported     sexual

misconduct by Assailant to Benedictine faculty members. (Id. ¶

18.) The amended complaint does not allege any details on the

outcome of the spring 2018 Title IX investigation or whether the

faculty      members      reported     the     allegations     to     Benedictine

administration. Despite these allegations, Benedictine permitted

the Assailant to remain on campus, attend classes, and attend

university-sponsored events. (Id. ¶ 19.)


                                       - 2 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 3 of 33 PageID #:171



       On August 18, 2018, Assailant sexually assaulted Totten at

his home in Chicago. (Id. ¶ 20.) One week later, Totten moved into

her randomly assigned apartment in Becker Hall, a residence hall

on Benedictine’s campus. (Id. ¶ 21.) Assailant’s randomly assigned

apartment was also in Becker Hall and located directly below

Totten’s apartment. (Id.) That fall, Assailant sexually assaulted

Totten twice more, on October 14 and 21, 2018, both times in her

Becker Hall apartment. (Id. ¶¶ 22–23.)

       On December 2, 2018 Assailant forced himself into Totten’s

Becker Hall apartment and threw her against the wall. (Id. ¶ 24.)

Bystanders called the Benedictine University Police Department

(“BUPD”) who arrived on scene and escorted Assailant back to his

apartment. (Id.) The same night, Totten reported the August and

October sexual assaults to the BUPD (Id. ¶ 25.) Following this

report, the BUPD advised Totten not to contact or communicate with

Assailant and to call the police if Assailant contacted her in any

way.   (Id.)   BUPD   also    advised    Assailant     not    to   contact       or

communicate with Totten. (Id.)

       In the days following the physical assault, Assailant sent

text messages to Totten and her sister. (Id. ¶ 26.) Following the

instructions from BUPD, Totten immediately reported these text

messages to the police. (Id.) In response, BUPD took no action and

told Totten to “stop with the high school bullsh*t.” (Id.) Later,


                                    - 3 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 4 of 33 PageID #:172



when Totten followed up with BUPD on their investigation into the

reported   sexual   assaults,     BUPD   suggested      that   if   Totten    was

dissatisfied with their handling of her case, she should contact

the Village of Lisle Police Department (“LPD”). (Id.) Totten then

reported the assaults to LPD. (Id.)

     Following the December 2 incident, Assailant continued to

live in an apartment in Becker Hall. (Id. ¶ 27.) Totten also

continued to regularly see Assailant on campus, at minimum in the

shared business courses they were taking during the fall 2018

semester. (Id. ¶ 39.) Fearing for her safety, on December 6, 2018

Totten obtained an emergency order of protection against the

Assailant from the DuPage County Circuit Court. (Id. ¶ 28.) Totten

alleges    that   Benedictine    knew    about    the   emergency     order      of

protection. (Id.) Even with the BUPD no contact order and the

DuPage County emergency order of protection in place, Assailant

continued to harass Totten. (Id. ¶ 27.) Assailant’s repeated

contacts included, approaching Totten while she was on campus,

calling her on the telephone, and playing inappropriate music in

her apartment by connecting to her Bluetooth speaker (an action

made possible because he continued to live in close proximity to

Totten). (Id.)

     On December 10, 2018, Totten filed a formal Title IX complaint

against the Assailant. (Id. ¶ 29.) At this time, Benedictine


                                    - 4 -
     Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 5 of 33 PageID #:173



students were taking their final exams for the fall 2018 semester.

(Id. ¶ 40.) Totten approached Benedictine to request an extension

of her final exams or other reasonable accommodations in order to

avoid further interactions with Assailant. (Id.) Totten continue

to worry about her safety and merely asked to take her exams in an

environment free from harassment or the potential for harassment.

(Id.) Totten alleges that despite her requests, Benedictine failed

to provide any reasonable accommodations. (Id.)

       On January 17, 2019, Benedictine concluded its investigation

and issued its Title IX Final Report in response to Totten’s

complaint. (Id. ¶ 31.) Benedictine’s Title IX Report concluded,

using     a   preponderance      of   evidence     standard,     that    Assailant

sexually assaulted Totten on all three reported occasions and in

doing so violated Benedictine’s Sexual Misconduct Policy. (Id.)

The report went on to recommend that Assailant be banned from

living on campus during the spring 2019 semester—his final semester

at    Benedictine.     (Id.)    Benedictine’s      Title   IX   Report    did   not

recommend any additional disciplinary action. (Id.) Consequently,

in the spring of 2019 Assailant was permitted to return to campus,

take courses, attend social functions, and ultimately graduate

from Benedictine. (Id.)

       Around this same time, on January 24, 2019, DuPage County

entered a plenary order of protection, effective until January 20,


                                       - 5 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 6 of 33 PageID #:174



2021. (Id. ¶ 28.) Under the terms of the plenary order of the

Assailant was prohibited from: (1) committing further acts of

harassment or abuse against Totten; (2) coming within 1000 feet of

Totten and/or her residence at Benedictine; (3) contacting Totten

directly or indirectly; and (4) entering or remaining at Totten’s

place of employment or her family home. (Id.)

                       B.   Harassment by Roommate

     During the fall 2018 semester, Totten shared her Becker Hall

apartment with “Roommate.” (Id. ¶ 21.) According to the amended

complaint, Roommate is of a different race and national origin

than Totten. (Id.) On November 28, 2018, Totten reported to a

Benedictine    administrator      that   she    had    been   the   victim       of

harassment    by   Roommate.    (Id.     ¶   32.)     Specifically,    Roommate

threatened Totten with harm, stabbed the door to Totten’s bedroom

with a knife, and trashed their apartment. (Id.) The administrator

counseled Totten to “try to get through it . . . because it was so

close to the end of the semester, final exams were imminent and

ongoing, and [Totten] would soon be moving out of her apartment

because winter break was approaching.” (Id.)

     The next day, Roommate violently entered Totten’s bedroom and

threatened her repeatedly. (Id. ¶ 33.) Shortly thereafter, BUPD

arrived at Totten’s apartment to investigate the incident. (Id.)

Totten reported Roommate’s threats from that night, as well as her


                                    - 6 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 7 of 33 PageID #:175



prior threats during the course of the semester. (Id.) In response

BUPD arrested Roommate. (Id.)

     After the incident, Roommate was relocated to a different

apartment on Benedictine’s campus. (Id.) To facilitate Roommate’s

relocation,    Benedictine      arranged     for   Roommate     to   move    her

belongings while Totten was out of the apartment. (Id. ¶ 34.)

During the move, however, Roommate was left unsupervised. (Id.)

While packing her belongings, Roommate stole from Totten and

damaged other pieces of Totten’s personal property. (Id.) Totten

reported the theft and destruction of property to Benedictine Dean

Marco Masini, but no action was taken by Dean Masini or any other

Benedictine official to recover the stolen goods or compensate

Totten for the damaged property. (Id.)

     On December 1, 2018, Totten reported to BUPD that Roommate

was stalking her and had scratched Totten’s car with a key. (Id.

¶ 36.) BUPD advised Totten that if she felt unsafe on campus, she

could return to her family home. (Id.) To Totten’s knowledge, BUPD

did not take any action against Roommate. On or around that same

day, Roommate called BUPD pretending to be Totten and reported

that she was suicidal and needed to be hospitalized. (Id. ¶ 35.)

BUPD then entered Totten’s apartment, while she was sleeping,

causing Totten to get out of bed in her underwear and without her

hijab. (Id.) Totten was left deeply embarrassed by this incident.


                                    - 7 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 8 of 33 PageID #:176



(Id.) BUPD later admitted that they recognized the number as

belonging to Roommate and knew Totten had not placed the call.

(Id.) Roommate was never disciplined for this false report. (Id.)

      Three weeks later, Roommate approached Totten while she was

sitting in her car. (Id. ¶ 37.) Roommate banged her hands against

Totten’s vehicle and screamed that Totten was not welcome on

campus. (Id.) Totten called BUPD, who arrived on the scene and

first spoke with Roommate. (Id.) BUPD then informed Totten that

Roommate had mistaken Totten’s car for a friend’s vehicle. (Id.)

No disciplinary action was taken. (Id.)

      On December 21, 2018, Benedictine concluded its investigation

into Roommate’s conduct over the course of the fall 2018 semester.

(Id. ¶ 38.) Benedictine informed Totten that Roommate was no longer

cooperating with the investigation. (Id.) As a result, there would

be no meeting with Totten and Roommate to discuss the events and

find a resolution. (Id.) The amended complaint alleges that during

the   course   of   and    at   the   conclusion   of   their   investigation,

Benedictine took no disciplinary action to address or prevent

Roommate’s misconduct. (Id.)

                      C.    The Spring 2019 Semester

      Going into the spring 2019 semester, Totten needed just five

courses to complete her degree and graduate. (Id. ¶ 41.) The week

of December 18, 2018 Totten met with Dean Masini to discuss the


                                       - 8 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 9 of 33 PageID #:177



spring semester. (Id.) During the meeting Totten explained that

she feared for her safety while on campus and requested that she

be permitted to take classes online during the upcoming semester.

(Id. ¶¶ 41–42.) Dean Masini did not agree to allow Totten to take

online classes during this December meeting. (Id. ¶ 42.)

     Without assurances that Benedictine would ensure her safety,

Totten did not register for classes for the spring 2019 semester.

(Id. ¶ 45.) Totten followed up with Dean Masini in January 2019

regarding what accommodations would be provide by Benedictine, to

ensure her safety from Assailant and Roommate. (Id. ¶ 43.) In

response Dean Masini failed to offer any accommodations and instead

only explained that Assailant and Roommate were both on track to

graduate in May 2019. (Id.) When Benedictine’s spring semester

began on January 14, 2019, Totten was still not registered for any

classes. (Id. ¶ 45.)

     In    February      2019,   Totten    informed    Benedictine    that     she

intended to take a temporary leave of absence. (Id.) In March,

Totten    decided   to    complete   her   degree     at   another   college     or

university. (Id. ¶ 47.) Totten’s transfer applications required a

copy of her Benedictine transcript. (Id. ¶ 48.) Totten, however,

was unable to obtain a copy of her transcript because Benedictine

had placed a hold on her student account. (Id.) At the end of




                                     - 9 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 10 of 33 PageID #:178



March, Dean Masini proposed a meeting with Totten to discuss how

she could obtain her transcript. (Id. ¶ 49.)

     On March 26, 2019 Totten was on Benedictine’s campus with

friends. (Id. ¶ 50.) Roommate approached Totten, screaming at, and

threatening her. (Id.) Totten left campus feeling scared. (Id.)

That same evening, BUPD called Totten’s home and informed her

mother that Totten had been trespassing and was now banned from

Benedictine property because of “girl drama.” (Id.) During that

call, BUPD also told Totten’s mother that Totten had become the

“talk of the town.” (Id.)

     On March 28, 2019, Totten and her mother met with Dean Masini.

(Id. ¶ 52.) During the meeting Totten and her mother inquired into

Benedictine’s     response     to    the    findings     of    its   Title        IX

investigation and Totten’s reports of harassment by Roommate.

(Id.) Specifically, the women wanted to discuss Benedictine’s

failure to offer Totten any accommodations to ensure her safety

and failure to take disciplinary action against Assailant or

Roommate. (Id.) Dean Masini first explained that he is the ultimate

decision maker on disciplinary action. (Id.) He further explained

that while Benedictine does not have a zero-tolerance policy for

sexual misconduct, in some cases a single incident will result in

the perpetrator’s dismissal from the university. (Id.) Dean Masini

went on to say that, in Totten’s case, he concluded that dismissing


                                    - 10 -
     Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 11 of 33 PageID #:179



Assailant was not an appropriate remedy. (Id.) Dean Masini then

explained that if Totten had been a “different kind of student”

Benedictine may have handled the Title IX investigation and reports

of harassment by Roommate differently. (Id.) During this meeting,

Dean Masini failed to propose a pathway for Totten to obtain her

transcript, so she could pursue her degree elsewhere. (Id.)

        Following the meeting with Dean Masini, Benedictine continued

to    ignore    Totten’s     requests    for     accommodations     so   she   could

complete her degree. (Id. ¶ 54.) Benedictine also continued to

place a hold on Totten’s account, preventing her from accessing a

copy of her transcript. (Id.) From May to November 2019 collection

agencies and attorneys contacted Totten on behalf of Benedictine

demanding repayment for tuition and other educational expenses.

(Id. ¶ 55.)

        In   September    2019,    Totten   decided    to   take    classes     at   a

community college. (Id. ¶ 56.) Totten worked with Benedictine

administrators and faculty to select classes that would count

toward her outstanding degree requirements. (Id.) In December

2019,     Totten    completed     the   community     college      coursework    and

submitted proof to Benedictine. (Id.) It was then that Benedictine

administrators informed Totten that the courses would not count

toward her degree and she would need to return to campus in the

spring of 2020 to complete her degree. (Id.) Totten agreed and


                                        - 11 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 12 of 33 PageID #:180



registered for the necessary courses, earning her degree on May 31,

2020. (Id. ¶ 59.)

                          D.    Procedural Posture

     Totten filed her original complaint on October 14, 2020. (Dkt.

No. 1.) On December 2, 2020, Benedictine filled a motion to

dismiss. (Dkt. No. 12.) In response, Totten filed her amended

complaint on December 21, 2020. (Dkt. 16.) On January 11, 2021,

Benedictine filed this motion to dismiss the amended complaint.

(Dkt. No. 19.)

                            II.    LEGAL STANDARD

     A Rule 12(b)(6) motion challenges the legal sufficiency of

the complaint. To survive a Rule 12(b)(6) motion, the complaint’s

allegations must meet a standard of “plausibility.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 564 (2007). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[T]he plausibility determination is a context-specific

task that requires the reviewing court to draw on its judicial

experience and common sense.” W. Bend Mut. Ins. Co. v. Schumacher,

844 F.3d 670, 676 (7th Cir. 2016) (quotation and citation omitted).

“Threadbare    recitals    of     the    elements   of   a   cause   of   action,




                                        - 12 -
     Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 13 of 33 PageID #:181



supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.

        At the motion to dismiss stage, the Court “accept[s] all well-

pleaded facts in the complaint as true and then ask whether those

facts state a plausible claim for relief. Firestone Fin. Corp. v.

Meyer, 796 F.3d 822, 826 (7th Cir. 2015). All reasonable inferences

are construed in favor of the Plaintiff. Id.

                                 III.      DISCUSSION

        Totten alleges Benedictine’s handling of her claims of sexual

assault by Assailant and harassment by Roommate violated Title IX

and Title VI. Totten also brings state law claims for negligent

infliction of emotional distress and intentional infliction of

emotional distress. The Court considers each claim below.

                     A.   Title IX Discrimination Claims

        Title IX of the Education Act of 1972 provides that “[n]o

person in the United States shall, on the basis of sex, be excluded

from participation in, be denied the benefits of, or be subjected

to     discrimination      under     any     education   program     or   activity

receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

Benedictine does not dispute that it receives federal financial

assistance for its educational programs and is therefore subject

to the prohibitions in Title IX.




                                        - 13 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 14 of 33 PageID #:182



      Totten raises two Title IX claims. Count I alleges that

Benedictine discriminated against Totten by displaying deliberate

indifference to her claims of sexual assault by Assailant. Count II

alleges that Benedictine retaliated against her for reporting her

sexual assault. Benedictine moves to dismiss both counts. For the

reasons explained below, Benedictine’s motion is denied as to

Count I and granted as to Count II.

                 1.   Deliberate Indifference (Count I)

      To establish a Title IX discrimination claim arising from

student-on-student      sexual    assault      or   harassment,   Totten     must

allege: (1) Benedictine exercised substantial control over both

Assailant and the context in which the known harassment occurred;

(2) she suffered harassment that is so severe, pervasive, and

objectively offensive that it can be said to deprive them of access

to the educational opportunities or benefits provided by the

school; (3) Benedictine had actual knowledge of the harassment;

(4)   Benedictine     acted    with     deliberate     indifference     to    the

harassment; and (5) Benedictine’s deliberate indifference caused

her to undergo harassment or made her vulnerable to it. Pogorzelska

v. VanderCook Coll. of Music, 442 F.Supp.3d 1054, 1062 (N.D. Ill.




                                      - 14 -
     Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 15 of 33 PageID #:183



2020) (citing Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629,

644–45 (1999)).

        Liability for deliberate indifference does not punish the

harassing conduct, but rather the “decision by the recipient [of

federal funds] not to remedy the violation.” Gebser v. Lago Vista

Indep.       Sch.     Dist.,    524    U.S.     274,     276    (1998).   “Deliberate

indifference is a high standard and must, at a minimum, cause

students to undergo harassment or make them liable or vulnerable

to     it.   Pogorzelska,       442    F.Supp.3d       at    1062    (quotation   marks

omitted).           Totten     alleges        that      Benedictine’s         deliberate

indifference made her vulnerable to harassment in two ways. First,

Benedictine received prior reports of sexual assault by Assailant,

but failed to take action that would prevent further misconduct on

campus.       Second,        after    reporting        her     own   sexual    assault,

Benedictine failed to take action to protect her from further

harassment by Assailant. The Court addresses each in turn.

        Totten first focuses on Benedictine’s response to the spring

2018 reports of sexual misconduct by Assailant. Totten argues that

Benedictine’s failure to act in response to these claims evidences

the school’s deliberate indifference and rendered her vulnerable

to further sexual assaults by Assailant, in October 2018. In

response Benedictine argues that Totten’s speculation that that

the school took no action is insufficient to state a claim.


                                         - 15 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 16 of 33 PageID #:184



     Benedictine may be liable under Title IX where it had actual

knowledge of prior misconduct and allowed the danger to persist.

Hansen v. Bd. of Trustees of Hamilton Se. Sch. Corp., 551 F.3d

599, 606 (7th Cir. 2008). For example, if the Benedictine knew the

Assailant to be a “serial harasser” the Court could conclude that

it had knowledge of his misconduct and the university’s inaction

put other female students at risk. Id. But as alleged in the

amended complaint, Benedictine did not have knowledge that the

Assailant was a serial offender.

     Totten    alleges     three    reports     of    sexual    misconduct        by

Assailant,    in   the   spring    of   2018.   Two   reports   were   made       to

Benedictine faculty and the third to the Benedictine Title IX

Office. Under Benedictine’s Title IX Policy, the alleged reports

to faculty in spring 2018 do not establish that Benedictine had

knowledge of the misconduct. To start, the amended complaint does

not allege that the faculty members elevated the reports to the

Title IX office or any administrators or law enforcement. Nor can

the Court infer that this was done. Benedictine’s Title IX policy

states that only “Officials with Authority” are required “to report

allegations of sexual harassment to the Title IX Coordinator.”

Title IX Policy at 5, https://www.ben.edu/compliance/upload/NEW-

TitleIX-Policy-FINAL-9152020.pdf          (last      accessed   7/14/21).     The

policy defines “Official with Authority” as an “official of the


                                    - 16 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 17 of 33 PageID #:185



University who has authority to institute corrective measures on

behalf of the University” which includes “[d]eans, senior staff,

and all supervisory personnel.” Id. at 3. As a result, faculty

members   were      not   obligated    to    report   the    allegations       to   the

Title IX Coordinator. Without more information about who received

these reports and what was done with the information, the amended

complaint does not allege that Benedictine had actual notice of

these reports.

     Totten      does,     however,     allege    that      in   March   2018       the

Benedictine      Title      IX    Office      investigated       the     Assailant.

Benedictine clearly had actual notice of these allegations. A

single instance of misconduct, however, does not rise to the level

of Benedictine being on notice that the Assailant was a serial

offender. Nor does the amended complaint adequately allege that

Benedictine’s       response     was   inadequate     in    light   of   the    known

circumstances. To the contrary, Totten does not allege details

regarding     the     outcome     of   the     investigation        including       the

conclusion as to Assailant’s culpability or any remedial measures.

For these reasons, the allegations regarding the Assailant’s prior

misconduct cannot serve as a basis for Title IX culpability.

     Totten      also      alleges     that      despite     concluding        by     a

preponderance of evidence that Assailant sexually assaulted Totten

on three occasions, Benedictine failed to take reasonable steps to


                                       - 17 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 18 of 33 PageID #:186



protect her from further harassment. This she alleges, rises to

the level of deliberate indifference. Benedictine argues that its

remedial actions were reasonable and Totten’s dissatisfaction with

Benedictine’s response is not a basis for a Title IX claim.

     Benedictine’s       response       will    only     amount     to   deliberate

indifference if it was “clearly unreasonable in light of the known

circumstances.”        Davis,    526     U.S.     at     648.     An     educational

institution’s response has been deemed clearly unreasonable where

it failed to enforce its own no contact order or take any steps to

avoid a victim and her attacker being in the same classroom. See

Pogorzelska, 442 F.Supp.3d at 1064. Both circumstances are present

here.

     Beginning in December 2018, BUPD repeatedly failed to enforce

its own no contact order, despite Totten’s reports of continued

harassment by Assailant. (Am. Compl. ¶ 26.) BUPD’s failure to

“enforce its own No Contact Order is enough to state a Title IX

claim as those actions (or inaction) could plausibly be clearly

unreasonable    under     the   known    circumstances.”        Pogorzelska,          442

F.Supp.3d at 1064.

     Moreover,     in    January     2019      Benedictine      concluded,       by    a

preponderance     of    evidence,      that    Assailant     sexually     assaulted

Totten   on   three     occasions.      (Am.    Compl.   ¶   31.)      Despite   this

conclusion, and the prior no contact orders issued by BUPD and


                                       - 18 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 19 of 33 PageID #:187



DuPage County, the report’s only remedial recommendation was that

Assailant not be permitted to live on campus for the spring 2019

semester.    (Id.)    Benedictine      also     repeatedly     ignored   Totten’s

requests for accommodations, to avoid being in the same classes as

Assailant. (Id. ¶¶ 40–41, 44.)

     In short, Benedictine failed to enforce its own no contact

order and the order issued by DuPage County and failed to provide

any accommodations that would have allowed Totten to continue her

education in a harassment-free environment. What is more, Masini’s

alleged statement that Benedictine would have handled Totten’s

situation different if she had “been a different kind of student”

evidences that her requests did not fall through the cracks nor

was Benedictine’s ignorance an administrative oversight. Instead,

viewing   the    facts    in    the   light     most   favorable    to    Totten,

Benedictine’s     failure      to   act   and   discuss    accommodations     was

deliberate      and   “clearly        unreasonable”       in    light    of   the

circumstances. On this basis, Benedictine’s motion to dismiss

Count I is denied.

                         2.    Retaliation (Count II)

     Title IX prohibits educational institutions from retaliating

against people who speak out against sexual harassment. Jackson v.

Birmingham Bd. Of Educ., 544 U.S. 167, 183 (2005). To establish a

claim for retaliation in violation of Title IX Totten must allege:


                                      - 19 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 20 of 33 PageID #:188



(1) she engaged in a statutorily protected activity; (2) the school

took a materially adverse action against her; and (3) there existed

a but-for causal connection between the two. Burton v. Bd. of

Regents of Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017).

Both parties agree that Totten’s report of sexual assault to the

Benedictine Title IX office was a statutorily protected activity.

Benedictine argues that Totten has failed to plead the second and

third elements—that Benedictine took materially adverse actions

against her and that there was a connection between any claimed

action and her sexual assault report.

     The amended complaint lists twenty materially adverse actions

taken by Benedictine. (Am. Compl. ¶ 84.) The Seventh Circuit

defines an adverse action as “one that a reasonable [person] would

find to be materially adverse such that the [person] would be

dissuaded from engaging in the protected activity.” Burton, 851

F.3d at 696 (quoting Silverman v. Bd. of Educ., 637 F.3d 729, 740

(7th Cir. 2011)0. An adverse action is therefore more substantial

than petty slights, minor annoyances, or mere inconveniences. Id.;

Yap v. Nw. Univ., 119 F.Supp.3d 841, 851 (N.D. Ill. 2015). While

some of Totten’s alleged adverse actions fall well below this

standard—i.e., publicizing a photo of Assailant or offering subpar

course offerings—that Benedictine twice delayed her graduation




                                    - 20 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 21 of 33 PageID #:189



date sufficiently pleads an adverse action. Yap, 119 F.Supp.3d at

851.

       The amended complaint, however, does not plead the necessary

causation    element.    Like   the    plaintiff     in   Pogorzelska,       Totten

alleges that Benedictine was hostile to her when she sought help

and failed to enforce BUPD’s no contact order. Compare Pogorzelska,

442 F.Supp.3d at 1065 with Am. Compl. ¶ 84. Also consistent with

Pogorzelska, Totten “simply did not plead that [Benedictine’s]

conduct (including its inactions) was intentional or based on a

retaliatory motive.” Pogorzelska, 442 F.Supp.3d at 1065. Indeed,

nowhere     does   Totten    allege     that    Benedictine’s      failure        to

accommodate    her   educational      needs    was   done   because     of   or   in

response to her filing a Title IX complaint. Instead, Totten

alleges that Dean Masini told her that he would have handled her

requests    for    accommodations      differently     if   she   had    “been     a

different kind of student.” (Am. Compl. ¶ 52(b)). While this

statement certainly suggests there was an improper and biased

motive behind Dean Masini’s inaction, it does not evidence that

his actions were done because Totten filed a report against the

Assailant. Consequently, even taken in the light most favorable to

the Totten, the Court cannot conclude that Benedictine’s actions

were retaliatory. For that reason, the Court grants Benedictine’s

motion to dismiss as to Count II without prejudice.


                                      - 21 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 22 of 33 PageID #:190



                    B. Title VI Discrimination –
             Race & National Origin (Counts III and IV)

     Title VI of the Civil Rights Act of 1964 provides that “[n]o

person in the United States shall, on the ground of race, color,

or national origin, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any

program or activity receiving federal financial assistance.” 42

U.S.C. § 2000d. As a threshold matter, Benedictine does not dispute

that it receives federal financial assistance for its educational

programs and is therefore subject to the prohibitions in Title VI.

     Totten raises two Title VI discrimination claims against

Benedictine.     Specifically,       Counts    III     and    IV   allege   that

Benedictine’s     treatment     of   Totten    after    she    reported     being

sexually assaulted by Assailant and harassed by Roommate amounted

to intentional discrimination on the basis of her race and national

origin. Benedictine moves to dismiss both counts. For the reasons

explained below, Benedictine’s motion is denied as to Counts III

and IV.

     According to the amended complaint, Totten is a mixed race,

Muslim woman. Totten alleges that Benedictine treated her less

favorably than similarly situated peers of a different race or

national origin. In support of her allegations, Totten heavily

relies on a statement from Dean Masini during a March 2019 meeting.



                                     - 22 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 23 of 33 PageID #:191



According to Dean Masini, Benedictine would have handled Totten’s

Title IX complaint and reports of harassment different if she were

“a different kind of student.” (Am. Compl. ¶ 52.) Totten and her

mother interpreted this comment as a reference to their race and/or

Muslim faith. (Id.) Totten also alleges that during the same March

2019 meeting, Dean Masini informed her that in some instances a

single allegation of sexual assault will lead to the perpetrator’s

expulsion. (Id.) Totten’s situation, according to Dean Masini, did

not qualify for this zero-tolerance treatment. (Id.) Finally,

Totten alleges that following a harassing encounter with Roommate

BUPD characterized the incident as “girl drama” and banned Totten,

but not Roommate, from the Benedictine campus. (Id. ¶ 93.)

       The Court evaluates Title VI allegations of discrimination

using the same framework governing liability under Title VII.

Sawyer v. Columbia College, 864 F.Supp.2d 709, 720 (N.D. Ill.

2012). Accordingly, Totten may rely on direct or indirect evidence

to set forth a prima facie case of Title VI discrimination. Id.

Threadbare    allegations     and/or     conclusory     statements     are   not

sufficient to survive a motion to dismiss. Khan v. Midwestern

Univ., 147 F.Supp.3d 718, 720 (N.D. Ill. 2015).

       To demonstrate discrimination under the direct method, Totten

must   provide    “direct   evidence    of—or    sufficient    circumstantial

evidence     to     allow     an    inference       of—intentional        racial


                                    - 23 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 24 of 33 PageID #:192



discrimination . . . .” Lubavitch-Chabad of Illinois, Inc. v. Nw.

Univ., 6 F.Supp.3d 806, 816 (N.D. Ill. 2013), aff'd, 772 F.3d 443

(7th Cir. 2014) (quoting Montgomery v. American Airlines, Inc.,

626 F.3d 382, 393 (7th Cir. 2010)). “Direct evidence typically

relates to the motivation of the decisionmaker responsible for the

contested decision.” Sheehan v. Donlen Corp., 173 F.3d 1039, 1044

(7th Cir. 1999) (quotation marks omitted). Dean Masini held himself

out as the primary decision maker for Benedictine’s response to

Totten’s Title IX and harassment complaints. (Am. Compl. ¶ 52(b).)

Consequently, a statement by Dean Masini regarding his motivation

for those decisions could be direct evidence of discrimination.

     Benedictine argues that the basis for Totten’s Title VI claim—

a single “stray” comment by Dean Masini—is insufficient direct

evidence to survive a motion to dismiss. But even isolated comments

“may constitute direct evidence of discrimination if they are

“contemporaneous with . . . or causally related to the . . .

decision   making     process”    surrounding      the    challenged     action.

Sheehan,   173   F.3d    at   1044.    In   Sheehan,     the   Seventh   Circuit

concluded that a supervisor’s comment that by firing an employee

she “would be happier at home with her children” was evidence of

direct discrimination. Id. Specifically, the Sheehan court found

that the comment drew on gender-based stereotypes and reflected “a

propensity by the decisionmaker to evaluate employees based on


                                      - 24 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 25 of 33 PageID #:193



illegal criteria.” Id. By contrast, in Sawyer, the court found

that a professor’s comment in a classroom that “you people need to

learn how to turn your work in on time” was not direct evidence of

discrimination. Sawyer, 864 F.Supp.2d at 720. The court concluded

that “looking at the comment objectively, there is no way to know

whether the comment was directed at a particular race or gender,

or simply at her students in general.” Id. at 721.

     Masini’s     admission     that    he   would    have    made    different

disciplinary     and   accommodation      decisions     if   Totten    were       “a

different kind of student” falls somewhere between the statements

in Sheehan and Sawyer. Unlike the gender-stereotyped statement in

Sheehan, Masini’s comment did not obviously invoke any racial or

ethnic stereotypes. Masini’s statement was, however, narrower than

the Sawyer statement. The statement in Sawyer was vague and could

have pertained to a particular protected class, but also could

have been a refence to all the professor’s students in general as

it was in the presence of the entire classroom. Here, a “different

kind of student” refers to an unknown subgroup of students, meaning

Dean Masini singled Totten out based on one or more of her

characteristics.

     At the pleading stage, the Court construes the allegations in

the light most favorable to the Totten. Dean Masini was clearly

referencing a characteristic of set of characteristics specific to


                                    - 25 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 26 of 33 PageID #:194



Totten. At this stage it is reasonable that these comments could

refer to her race or national origin, and the Court therefore finds

it closer to the discriminatory comment in Sheehan. For that

reason, the Court finds that Totten has sufficiently plead direct

evidence    to    sustain    claims     for    race     and       national     origin

discrimination under Title VI.

     To    demonstrate    discrimination       under    the       indirect    method,

Totten must show that she (1) is a member of a protected class;

(2) met the school's legitimate expectations; (3) suffered an

adverse action; and (4) was treated less favorably than similarly

situated individuals outside of the protected class. Lubavitch-

Chabad of Illinois, 6 F.Supp.3d at 817. Benedictine only argues

that Totten’s indirect evidence is insufficient because she fails

to allege that Roommate was outside of her protected class. The

Court disagrees. Totten alleges that she is a mixed-race woman of

the Muslim faith. The amended complaint expressly states that

Roommate    was   a   “Benedictine     student   of     a    different       race   and

national origin.” (Am. Compl. ¶ 21.) There is no question that

Roommate was treated differently than Totten and is outside of

Totten’s protected class.

     Totten’s     allegations     regarding      BUPD       and   the     Benedictine

administration’s       failure   to    redress     a    number       of    harassing

incidents by Roommate are concerning. When viewed in the light


                                      - 26 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 27 of 33 PageID #:195



most favorable to Totten, the allegations set out a pattern of

treatment that ultimately led to Totten leaving Benedictine and

delaying her graduation, while Roommate was permitted to remain on

campus and enjoy her final semester of college. At this stage, the

disparate treatment of two students from different racial and

ethnic backgrounds reasonably leads to the inference that Totten

was treated less favorably than similarly situated victims outside

her protected classes.

     Because Totten has sufficiently pled both direct and indirect

evidence    of   race   and/or   national      origin   discrimination     under

Title VI,    the   Court    denies    Benedictine’s      motion    to   dismiss

Counts III and IV.

                           C.    State Law Claims

     Counts V and VI of the amended complaint raise Illinois state

law claims for negligent infliction of emotional distress (“NIED”)

and intentional infliction of emotional distress (“IIED”). The

parties do not dispute that Illinois state law applies to these

claims and the Court agrees. For the reasons set out below, the

Court dismisses Counts V and VI.

    1.    Negligence Infliction of Emotional Distress (Count V)

     In    Count   V,   Totten   alleges      that   Benedictine   negligently

inflicted emotional distress when it failed to provide adequate

security in Becker Hall and around campus. According to the amended


                                     - 27 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 28 of 33 PageID #:196



complaint, Benedictine’s inadequate security increased her risk of

harm by Assailant and Roommate and ultimately led to multiple

harassing    interactions       with    both.     Totten   alleges    that    the

altercations     with    Assailant      and     Roommate   caused    her    severe

emotional distress.

      To state a claim for NIED, Totten must allege that: (1)

Benedictine owed her a duty; (2) Benedictine breached that duty;

and (3) her injury was proximately caused by that breach. Parks v.

Kownacki, 737 N.E.2d 287, 296–97 (Ill. 2000). Illinois NIED claims

are also subject to the “impact rule” which states that a “direct

victim's claims for negligent infliction of emotional distress

must include an allegation of contemporaneous physical injury or

impact.” Schweihs v. Chase Home Fin., LLC, 77 N.E.3d 50, 59 (Ill.

2016). Benedictine argues that Totten has failed to allege a

contemporaneous physical injury or impact attributable to the

university. Absent such allegations the amended complaint fails to

plead a claim for NIED and must be dismissed. The Court agrees in

part.

      Count V lists four instances where Benedictine’s alleged

failure to provide adequate security led to altercations with

Assailant and Roommate. Three of these incidents did not result in

any   physical   impact    or   injury     to    Totten.   The    three    alleged

incidents    involving     Roommate      describe     verbal     harassment    and


                                       - 28 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 29 of 33 PageID #:197



Roommate making contact with objects in close proximity to Totten.

While jarring, because these incidents failed to result in Totten

being physically impacted as a result of Roommate’s actions, they

cannot form the basis for an NIED action. Doe v. Loyola Univ.

Chicago, 2019 WL 3801819, at *3–*4 (N.D. Ill. Aug. 13, 2019).

     Totten alleges one instance of physical contact which has

caused her emotional trauma: Assailant forced his way into Totten’s

university apartment and threw her against the wall. This satisfies

the impact rule. To survive a motion to dismiss based on this

incident, Totten must set out allegations sufficient to plead the

remaining elements of an NIED claim.

     Totten    alleges      that    Benedictine   owed   her   a   duty   to    use

reasonable    care    for     her    safety.   She   further       alleges     that

Benedictine breached that duty by failing to provide adequate

security measures in Becker Hall, thereby allowing Assailant to

enter her apartment and carry out this physical assault. But

Benedictine did not have a duty to “protect [Totten] from the

harmful acts of third parties.” Doe v. Columbia College, 299

F.Supp.3d 939, 962 (N.D. Ill. 2017). Indeed, Courts consistently

find “that the university-student relationship is not the type of

‘special relationship’ such that the university has a duty to

protect students from the harmful acts of third parties.” Id.

(collecting cases). This is true even where, as is the case here,


                                      - 29 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 30 of 33 PageID #:198



the university exerts control over the location where the criminal

act took place. Id. Because Benedictine did not have a duty to

protect   Totten,     the   assault    by   Assailant   in   her   Becker   Hall

apartment cannot serve as the basis for an NIED claim.

       For these reasons the Court grants Benedictine’s motion to

dismiss Count V with prejudice.

    2.    Intentional Infliction of Emotion Distress (Count VI)

       In Count VI, Totten alleges that Benedictine’s conduct, as

alleged    in   the    amended     complaint,     intentionally       inflicted

emotional distress upon her. According to the amended complaint,

Benedictine knew that Totten was susceptible to emotional distress

and there was a high probability that the school’s conduct would

cause her to experience emotional distress. (Am. Compl. ¶¶ 111–

12.)   Totten   alleges     that   despite     this   knowledge    Benedictine

purposefully engaged in extreme and outrageous conduct in response

to her reports of harassment and sexual assault. (Id.) This conduct

caused her to experience fear, horror, worry, shame, anxiety, long

lasting traumatic neurosis, post-traumatic stress disorder and

depression. (Id. ¶ 113.)

       To state a claim for IIED, Totten must allege: (1) conduct

that is truly extreme and outrageous; (2) that Benedictine intended

the conduct inflict severe emotional distress or know that there

is at least a high probability that his conduct will cause severe


                                      - 30 -
     Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 31 of 33 PageID #:199



emotional distress; and (3) that the conduct in fact caused severe

emotional distress. Schweihs, 77 N.E.3d at 63. Benedictine argues

that Totten has not alleged conduct that is extreme and outrageous

and as a result her IIED claim must be dismissed. The Court agrees.

        “Illinois has a high standard for extreme and outrageous

conduct.” Reyes v. Walker, 2018 WL 6062320, at *6 (N.D. Ill.

Nov. 19, 2018). To sustain an IIED claim, the alleged conduct must

be “so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.”

Schweihs, 77 N.E.3d at 63 (quoting Restatement (Second) of Torts

§ 46 cmt. D at 73 (1965)). An IIED claim fails where the complained

of     conduct     is   “inconsiderate,       rude,    vulgar,    uncooperative,

unprofessional and unfair.” Oates v. Discovery Zone, 116 F.3d 1161,

1174 (7th Cir. 1997) (quotation marks omitted). Indeed, “actions

may fall short of extreme and outrageous conduct even if they cause

‘fright, horror, grief, shame, humiliation, [or] worry’” Fields v.

Jackson, 2017 WL 4150682, at *5 (N.D. Ill. Sept. 19, 2017).

        The     amended     complaint       alleges     instances       of    rude,

uncooperative, and unfair conduct by Benedictine administration

and BUPD. Totten alleges that she was repeatedly inconvenienced,

ignored, and treated worse than her aggressors. The Court does not

condone any of the alleged actions taken by Benedictine, its


                                       - 31 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 32 of 33 PageID #:200



administration and staff, or its police department. As pled these

allegations are sufficient to sustain claims under Title IX and

Title VI. The alleged conduct cannot, however, does not rise to

the level of extreme and outrageous. As a result, Totten has not

adequately pled the first element of an IIED claim.

       Even   if   Totten    plausibly    alleged      extreme    and    outrageous

conduct, the amended complaint fails to allege facts evidencing

the second and third elements of an IIED claim. When pleading an

IIED claim, a litigant cannot rely on boilerplate allegations that

the defendant intended to inflict emotional distress and actually

did    so.    Columbia      College    Chicago,     299    F.Supp.3d      at     964.

Nevertheless,       the     amended     complaint      relies     on     conclusory

statements to satisfy the second and third elements. Totten states

that    Benedictine       knew   or    should   have      known   that    she     was

particularly       susceptible    to    emotional      distress.       (Am.    Compl.

¶¶ 111–12.) But she fails to plead any facts to support that

conclusion. Similarly, Totten dedicates just one paragraph to

listing the impact of Benedictine’s conduct on her emotional

health. (Id. ¶ 113.) She again offers no facts to support the

alleged ailments listed. This list is insufficient to establish

that the impact on Totten was extreme.

       For these reasons the Court grants Defendant’s motion to

dismiss Count VI without prejudice.


                                       - 32 -
  Case: 1:20-cv-06107 Document #: 26 Filed: 08/02/21 Page 33 of 33 PageID #:201



                              IV.    CONCLUSION

     For the reasons stated herein, the Court grants in part and

denies in part Defendant’s motion to dismiss Plaintiff’s amended

complaint. (Dkt. No. 19.) Count V is dismissed with prejudice.

Counts II and VI are dismissed without prejudice. Totten may file

a second amended complaint within thirty (30) days of the entry of

this Opinion and Order. Failure to do so will convert the Order on

Counts II and VI to one with prejudice.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 8/2/2021




                                    - 33 -
